Exhibit 10.0

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (“Agreement”) is being entered into as of July 24,
2008, by and between PEOPLES COMMUNITY BANCORP, INC., a Maryland corporation
(“Borrower”), and INTEGRA BANK, N.A., a national banking association (“Bank”).

 

RECITALS

 

A.                                   Bank and Borrower entered into a Revolving
Credit Loan Agreement dated December 8, 2006, as amended by the Amendment to
Revolving Credit Loan Agreement dated December 5, 2007, (collectively, the “Loan
Agreement”).

 

B.                                     The loan made to Borrower pursuant to the
terms of the Loan Agreement is evidenced by an Amended and Restated Revolving
Credit Note dated December 8, 2006, in the original principal amount of
Seventeen Million Five Hundred Thousand Dollars ($17,500,000), as amended by the
Amendment to Revolving Credit Note dated as of December 5, 2007 (collectively,
the “Note”).

 

C.                                     Borrower failed to pay the principal
amount of the loan within ten (10) business days of the maturity date of
June 30, 2008 and, accordingly, an “Event of Default” as defined in the Loan
Agreement exists and is continuing.

 

D.                                    The Note is secured by the Stock Pledge
Agreement dated as of December 8, 2006 (the “Pledge Agreement”), pursuant to
which Borrower has pledged 100% of the outstanding common stock (the “Pledged
Stock”) of its banking subsidiary, Peoples Community Bank, a federal savings
bank (“PCB”).

 

E.                                      Borrower has developed a structured plan
which contemplates the participation of certain parties whose identities have
been disclosed to Bank (the “Third Parties”) and involves a series of
transactions (collectively, the “Transaction”) which, when implemented, will
result in the repayment in full of the Indebtedness.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual covenants and
agreements contained herein and the acts to be performed hereunder, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.                                  Definitions. Unless otherwise specifically
defined herein, capitalized terms shall have the respective meanings ascribed to
them in the Recitals or the Loan Documents.

 

(a)                                  “Acceptable Transaction Agreement” means a
definitive agreement between Borrower and the Third Parties with respect to the
Transaction which (1) will provide for either payment in full of the
Indebtedness or a purchase of the Note for the full amount of the Indebtedness
at the earlier of the closing of the Transaction or the end

 

--------------------------------------------------------------------------------


 

of the Forbearance Period and (2) has other terms and conditions which Bank
consents to (such consent not to be unreasonably withheld).

 

(b)                                 “Collection Action” has the meaning set
forth in Section 5 of this Agreement.

 

(c)                                  “Forbearance Period” means: (1) the period
that commences on the date of this Agreement and ends thirty (30) days from the
date hereof; provided, however, Bank may, in its sole discretion, extend such
initial 30-day period for an additional fifteen (15) days; and (2) if prior to
the end of the period contemplated in clause (1), Borrower and the Third Parties
enter into an Acceptable Transaction Agreement, the Forbearance Period shall be
extended and shall end on the earliest of (i) the closing date under the
Acceptable Transaction Agreement, (ii) the occurrence of a Termination Event (as
such term is defined in Section 7 of this Agreement) or (iii) December 31, 2008.
Upon the expiration of the Forbearance Period, Bank may initiate its remedies
under the Loan Documents.

 

(d)                                 “Forbearance Rate” means the annual interest
rate for a “Prime Rate Based Loan” as defined in the Note plus three percent
(3%).

 

(e)                                  “Indebtedness” has the meaning set forth in
Section 3 of this Agreement.

 

(f)                                    “Loan Documents” means, collectively, the
Loan Agreement, the Note, the Pledge Agreement and any other agreements,
documents or instruments evidencing, governing or securing the Indebtedness, as
hereinafter defined.

 

(g)                                 “Termination Event” has the meaning set
forth in Section 7 of this Agreement.

 

2.                                       Recitals. The Recitals are incorporated
herein and made a part hereof. Borrower acknowledges, represents and warrants
that the Recitals are true and correct.

 

3.                                       Acknowledgment of Existing
Indebtedness. Borrower acknowledges that the Note matured on June 30, 2008, and
that Bank is entitled to exercise all of its rights, powers and remedies
provided for in the Loan Documents following maturity. Borrower further
acknowledges that as of June 30, 2008, Borrower is indebted to Bank in the
principal amount of $17,500,000.00. The foregoing amount, together with interest
accruing at the Forbearance Rate commencing July 1, 2008 until payment in full
and all other obligations owed by Borrower to Bank under the Loan Documents,
this Agreement, or otherwise, are collectively referred to herein as the
“Indebtedness.”

 

4.                                       Reaffirmation of Loan Documents-No
Defenses. Borrower reaffirms all of its obligations under the Loan Documents.
The Loan Documents are valid, binding and enforceable in accordance with their
respective terms against Borrower, and remain in full force and effect. Borrower
acknowledges that it has no defenses, set-offs, claims, counterclaims or causes
of action of any kind or nature with respect to any of the Loan Documents or the
Indebtedness represented thereby. The lien and security interest of Bank with
respect to the Pledged Stock is valid and in full force and effect, and is prior
to any other liens and security interests granted to

 

2

--------------------------------------------------------------------------------


 

or obtained by third parties on such asset. Bank is entitled under the terms of
the Loan Documents to exercise all voting and consensual rights and powers of
the Pledged Shares and to receive and retain all dividends on the Pledged Shares
without advance notice to Borrower or any other party of any such action. The
Loan Documents remain in full force and effect and nothing contained herein
shall be deemed to be a waiver by Bank of any provision contained in the Loan
Documents. This Agreement does not supersede the Loan Documents; however, in the
event of any conflict between this Agreement and the Loan Documents, this
Agreement shall control. Borrower acknowledges that the Indebtedness is not
impaired or cancelled by this Agreement and Borrower remains obligated to pay
the Indebtedness in full.

 

5.                                       Agreement to Forbear-Extent of
Forbearance. Subject to complete and timely compliance with the terms of this
Agreement by Borrower, Bank agrees to (a) forbear and refrain during the
Forbearance Period from initiating or prosecuting any action in any court to
collect the Indebtedness, including without limitation any action seeking the
establishment of a receivership, trust, or similar arrangement with respect to
Borrower, business, or any portion of its assets, petitioning as a creditor for
the establishment of any case under the Bankruptcy Code against Borrower or for
any determination that Borrower is insolvent, seeking prejudgment attachment of
any of Borrower’s assets, or similar action, or from exercising any non-judicial
means of collecting the Indebtedness, including without limitation any remedy
available to Bank under the Uniform Commercial Code as enacted in the applicable
jurisdiction (referred to herein as a “Collection Action”); and (b) refrain from
exercising its vested rights to vote and receive dividends on the Pledged Stock.
“Collection Action” does not include, and the forbearance provided in this
Section 5 does not extend to, any action which Bank may take to preserve,
perfect, protect or otherwise act with respect to the lien and security interest
held by Bank with respect to the Pledged Stock or from enforcing the provisions
of this Agreement.

 

6.                                       Borrower Covenants. To induce Bank to
enter into this Agreement, Borrower agrees to the following covenants:

 

(a)                                  Borrower agrees to pay Bank interest at the
Forbearance Rate on the Indebtedness commencing July 1, 2008, payable as
follows: (1) Borrower shall pay Bank interest at the annual rate for a “Prime
Rate Based Loan” on the Indebtedness as defined in the Note monthly in arrears
commencing August 1, 2008; and (2) Borrower shall pay the unpaid portion of all
accrued interest at the earlier of the closing of the Transaction or the end of
the Forbearance Period.

 

(b)                                 Borrower shall pay Bank a forbearance fee
equal to $175,000.00, which fee shall be fully earned and nonrefundable upon
execution of this Agreement and shall be payable no later than the earlier of
the termination of the Forbearance Period or the closing of the Transaction.

 

(c)                                  Borrower shall pay within five (5) days of
receipt of an invoice from Bank upon demand Bank’s reasonable attorney’s fees
incurred by Bank in the negotiation and preparation of this Agreement.

 

(d)                                 At Bank’s request, Borrower shall execute
and deliver or cause to be delivered to Bank and/or file with the appropriate
offices, such documents, instruments, agreements, financing statements,
amendments and/or other things deemed necessary by

 

3

--------------------------------------------------------------------------------


 

Bank, in its sole discretion, to implement the substance and intent of this
Agreement, the Loan Documents, and the other documents executed in connection
herewith or therewith.

 

(e)                                  Borrower shall provide Bank and its
advisors with reasonable access to all financial books, records and files
(whether such information is stored on any computer or disk) to, among other
things, verify the results of operations, loans and the loan loss reserves.
Reasonable fees and expenses incurred by Bank in connection with the foregoing
shall be paid or reimbursed by Borrower.

 

(f)                                    Borrower shall continue to provide Bank
all information required to be reported to Bank under the Loan Documents and, in
addition, on the 15th day of each month (each such day, a “Reporting Date”),
Borrower shall provide to Bank:

 

(1)                                  projected cash flows of Borrower and PCB
for the following month;

 

(2)                                  a report on the status of and any
developments concerning the Transaction; and

 

(3)                                  a report on Borrower’s progress with
respect to generating cash sufficient to repay the Indebtedness in full before
or concurrently with consummation of the Transaction.

 

(g)                                 Neither Borrower nor PCB shall become an
obligor or guarantor with respect to any indebtedness owed to any person other
than the Bank. Further, neither Borrower nor PCB shall pledge any of its
respective assets to any person other than Bank or allow, voluntarily or
involuntarily, any liens or security interests to attach to any of its
respective assets other than liens and security interests in favor of Bank.

 

(h)                                 Borrower shall promptly notify Bank of the
commencement of any litigation, including the commencement of an involuntary
case under Chapters 7 or 11 of the United States Bankruptcy Code, as amended, 11
U.S.C. 101 et seq. (the “Bankruptcy Code”) against Borrower.

 

7.                                       Termination Events. As used in this
Agreement, the term “Termination Event” shall mean the earliest of any of the
following events to occur:

 

(a)                                  Borrower fails to pay the Indebtedness,
including interest, as provided herein or Borrower or PCB default in the payment
of any other debt or obligation which exceeds $100,000.

 

(b)                                 Borrower fails to perform any covenants,
obligations, or agreements contained in this Agreement and the Loan Documents
which failure would affect the timely repayment of the Indebtedness in full or
Borrower or PCB fails to perform any covenant, obligation or agreement with
respect to any other debt or obligation which exceeds $100,000.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The Acceptable Transaction Agreement is
modified in any material respect which would affect the timely repayment of the
Indebtedness in full or is terminated.

 

(d)                                 Borrower becomes the subject of a voluntary
or involuntary case under the Bankruptcy Code or shall become the subject of an
order for relief under the Bankruptcy Code.

 

(e)                                  Any representation or warranty of Borrower
contained in this Agreement is or becomes untrue or inaccurate in any material
respect.

 

(f)                                    A receiver is appointed with respect to
any of the assets or properties of Borrower, including the Pledged Stock.

 

(g)                                 A creditor of Borrower takes any action to
enforce by repossession, foreclosure, or other legal proceeding, any lien or
security interest against any asset of Borrower, including the Pledged Stock, or
to collect any indebtedness secured by any of the collateral.

 

(h)                                 A sale, transfer, conveyance or other
disposition of the Pledged Stock is attempted or purported to have been made
without the prior written consent of Bank.

 

(i)                                     An action, litigation or proceeding is
brought against Borrower in any court or before or by any agency or regulatory
body which could materially and adversely affect the financial condition of
Borrower, or which results in a final, non-appealable judgment against Borrower
not covered by insurance in an amount in excess of $50,000.

 

(j)                                     Any term or provision of this Agreement
or any of the Loan Documents is disputed by, on behalf of, or in the right or
name of, Borrower or any material term or provision of this Agreement or any of
the Loan Documents is found or declared to be invalid, avoidable, or
unenforceable by any court of competent jurisdiction.

 

(k)                                  A material adverse change occurs in the
financial condition or credit-worthiness of Borrower or with respect to the
Pledged Stock, with such determination to be made by Bank in its sole and
absolute discretion, including, but not limited to, any change or potential
change that occurs or which could occur in Borrower’s financial condition or
assets as a result of any action taken by, or on behalf of, any creditor or
group of creditors of Borrower.

 

(1)                                  The Transaction is not submitted to a vote
of the shareholders of Borrower on or before November 15, 2008 or is not
approved by the shareholders of Borrower or applicable regulatory agencies on or
before December 10, 2008.

 

(m)                               The Third Parties announce that they do not
intend to complete the Transaction or withdraw any regulatory application
relating thereto.

 

(n)                                 Either Borrower or PCB fails to perform
their obligations under the Cease and Desist Orders issued by the Office of
Thrift Supervision dated April 2, 2008, or the Office of Thrift Supervision or
any other banking regulatory authority initiates any

 

5

--------------------------------------------------------------------------------


 

additional enforcement actions against Borrower or PCB which failure or
additional enforcement action would affect the timely repayment of the
Indebtedness in full.

 

8.                                       Further Agreements/No Course of Dealing
Established/ No Further Obligation To Extend Credit. Borrower hereby
acknowledges and agrees that:

 

(a)                                  Except as herein provided, this Agreement
does not constitute, and no agreement, compromise or settlement of any kind has
been reached between Bank and Borrower regarding a reinstatement, restructuring
or modification of the Indebtedness or any portion thereof or of any of the Loan
Documents, and no such agreement shall exist or be deemed to exist unless and
until all parties thereto execute and deliver complete documentation setting
forth the terms of any such reinstatement, restructuring or modification;

 

(b)                                 Bank is not obligated to reach any further
agreement concerning the reinstatement, restructure or modification of the
Indebtedness or any of the Loan Documents;

 

(c)                                  Neither this Agreement, nor any action
taken or forbearance by Bank pursuant to this Agreement, shall impair,
prejudice, or in any other manner affect the rights of Bank in and to any of the
collateral (including, without limitation, any proceeds thereof) or establish or
be deemed to establish any precedent or course of dealing with respect to any of
the Indebtedness or collateral;

 

(d)                                 Neither this Agreement, nor any action taken
or forbearance pursuant to this Agreement, shall constitute or be deemed to be a
waiver by Bank of any default under the Loan Documents or any rights or remedies
of Bank has with respect thereto and Bank has reserved and continues to
expressly reserve and shall retain all rights, claims, remedies, actions and
causes of action in connection with and with respect to the Indebtedness, the
Loan Documents, and the Pledged Stock, or arising out of any action or failure
to act by Borrower either before or after execution of this Agreement;

 

(e)                                  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT BANK HAS MADE NO COMMITMENT, EXPRESS OR IMPLIED, TO MAKE ANY LOANS TO
EXTEND FURTHER CREDIT TO BORROWER AND HAS NO OBLIGATION TO ENTER INTO ANY
FURTHER AGREEMENTS, INCLUDING ANY AGREEMENTS TO EXTEND THE TERM OF THE
FORBEARANCE PERIOD;

 

(f)                                    The execution, delivery and performance
of this Agreement by Borrower has been duly authorized by all necessary
corporate action; and

 

(g)                                 The execution and delivery of this Agreement
by Bank and its performance under or pursuant to this Agreement contemplated
hereby, does not and shall not create, result in, or provide Borrower with any
defense, setoff, claim, counterclaim, or cause of action of any nature
whatsoever with respect to the Indebtedness or any of the Loan Documents, or,
except for the express obligation to forbear evidenced by this Agreement,
impair, prejudice, waive, extinguish, or in any

 

6

--------------------------------------------------------------------------------


 

other manner affect, directly or indirectly, the rights of Bank under any of the
Loan Documents or with respect to the Pledged Stock.

 

9.                                       Release of Bank. For value received,
the receipt and sufficiency of which are hereby acknowledged, Borrower, for
itself and its respective directors, officers, shareholders, parents,
subsidiaries or affiliates, employees, agents, attorneys, representatives,
successors, assigns, heirs, and personal representatives, hereby release and
forever discharge Bank, and its respective directors, officers, shareholders,
parents, subsidiaries, affiliates, employees, agents, attorneys,
representatives, successors and assigns, of and from any and all actions,
claims, causes of action, suits, proceedings, demands, damages, costs, expenses
and liabilities of any kind or nature whatsoever, whether known or unknown,
against any and all of them arising from, relating to or involving in any way,
directly or indirectly, any act, statement, omission or conduct by the released
parties relating to any transaction or event occurring prior to the date of this
Agreement. The foregoing release shall not be construed as or deemed an
acknowledgment or admission on the part of Bank or any other released party of
any liability to Borrower or its related parties or as precedent on which any
such liability may be assessed.

 

10.                                 Notices. Any notices to be given pursuant to
this Agreement shall be deemed adequate when transmitted by U.S. mail or
telephone facsimile to:

 

 Borrower at:

 

Bank at:

 

 

 

 Peoples Community Bancorp, Inc.

 

Integra Bank, N.A.

 6100 West Chester Road

 

21 S.E. Third Street

 P.O. Box 1130

 

P.O. Box 868

 West Chester, OH 45071-1130

 

Evansville, IN 47705-0868

 Attention: Jerry D. Williams

 

Attention: Martin M. Zorn

 

 

 

 With a copy to:

 

With a copy to:

 

 

 

 Peoples Community Bancorp, Inc.

 

Baker & Daniels LLP

 6100 West Chester Road

 

600 East 96th Street, Suite 600

 P.O. Box 1130

 

Indianapolis, IN 46240

 West Chester, OH 45071-1130

 

Attention: David C. Worrell

 Attention: Fred L. Darlington

 

 

 

11.                                      Costs and Expenses. Borrower shall
reimburse Bank upon demand for all out of pocket costs and expenses of the Bank
(including reasonable attorney fees and legal expenses) incurred by Bank
enforcing the terms of this Agreement.

 

12.                                      Survival/No Third Party
Beneficiaries.                             All of the acknowledgments,
representations, warranties, covenants and agreements of Borrower shall survive
and continue in full force and effect notwithstanding the expiration of the
Forbearance Period or the occurrence of a Termination Event. The covenants,
terms, provisions and agreements in this Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective estates,
successors, and assigns. There are no third party beneficiaries of or to this
Agreement.

 

13.                                      Bank’s Right to Partially Enforce
Agreements. No delay on the part of Bank in the exercise of any right or remedy
hereunder or under any of the Loan Documents shall operate

 

7

--------------------------------------------------------------------------------


 

as a waiver. No single or partial exercise by Bank of any right or remedy
hereunder or under any of the Loan Documents shall preclude any other right or
remedy. No waiver or indulgence by Bank of any default remedy hereunder or under
any of the Loan Documents shall be effective unless in writing and signed by
Bank, nor shall a waiver of any default on one occasion be construed as a waiver
of that default on any future occasion.

 

14.                                 Choice of Law. Notwithstanding the choice of
law provisions in the Loan Documents, this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Indiana, without
reference to any choice or conflict of laws provisions thereof.

 

15.                                 Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

 

16.                               CONSENT TO JURISDICTION. BORROWER HEREBY
AGREES THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY OR AGAINST BORROWER AND
ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF INDIANA, EVANSVILLE DIVISION. Borrower hereby expressly
submits and consents in advance to such jurisdiction in any action or proceeding
commenced by Bank in any of such courts, and hereby waive personal service of
the summons and complaint, or other process or papers issued therein, and agree
that service of such summons and complaint or other process or papers may be
made by registered or certified mail addressed to such parties at the address to
which notices are to be sent pursuant to this Agreement. BORROWER WAIVES ANY
CLAIM THAT EITHER COURT IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON
LACK OF VENUE. The exclusive choice of forum for Borrower set forth in this
section shall not be deemed to preclude Bank’s enforcement of any judgment
obtained in any other forum or any action by Bank to enforce the same in any
other appropriate jurisdiction, and Borrower hereby waives the right, if any, to
collaterally attack any such judgment or action.

 

17.                                 Waiver Of Jury Trial. Bank and Borrower
acknowledge and agree that any controversy which may arise under this Agreement
or the other Loan Documents or with respect to the transactions contemplated
herein and therein would be based upon difficult and complex issues. THEREFORE,
THE PARTIES AGREE THAT ANY COURT PROCEEDING ARISING OUT OF ANY SUCH CONTROVERSY
WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A
JURY.

 

18.                                 Supremacy. If any provision in this
Agreement shall conflict with any term or condition set forth in the Loan
Documents, the provision of this Agreement shall supersede and control the
matter.

 

19.                                 Severability. If any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, such provision
shall be severable from the remainder of this Agreement, and the validity,
legality and enforceability of the remaining provisions shall not be adversely
affected or impaired thereby and shall remain in full force and effect.

 

8

--------------------------------------------------------------------------------


 

20.                                 Miscellaneous. Each party hereto
acknowledges that such party has read this Agreement, understands it, and agrees
to be bound by its terms. The parties further acknowledge they have each had the
opportunity to consult legal counsel. The parties further acknowledge this
Agreement is the complete and final agreement between them, that it includes all
understandings between them, and that it supersedes any other conflicting
contracts or agreements between them relating to the subject of the Agreement.
This Agreement may not be modified or amended except in writing signed by the
parties. Borrower acknowledges that the relationship between Borrower and Bank
is strictly that of “debtor/creditor”, and that this Agreement shall not be
construed as creating a partnership, joint venture or co-venture between them.
Borrower acknowledges and agrees that Bank is not a fiduciary with respect to
them, or the shareholders or creditors of Borrower.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

PEOPLES COMMUNITY BANCORP, INC.

INTEGRA BANK, N.A.

 

 

 

 

By:

/s/ Jerry D. Williams

 

By:

/s/ Raymond D. Beck, EVP

 

Jerry D. Williams, President

 

 

Raymond D. Beck, EVP

 

--------------------------------------------------------------------------------